           Case 2:20-cv-02321-DJH Document 8 Filed 12/02/20 Page 1 of 3



 1       Sidney Powell (pro hac application forthcoming)
 2       Sidney Powell PC
         Texas Bar No. 16209700
 3       (517) 763-7499
         Sidney@federalappeals.com
 4
 5
         Alexander Kolodin, AZ Bar No. 030826
 6       Christopher Viskovic, AZ Bar No. 035860 1
         KOLODIN LAW GROUP PLLC
 7       3443 N. Central Ave. Ste. 1009
 8       Phoenix, AZ 85012
         Telephone: (602) 730-2985
 9       Facsimile: (602) 801-2539
         E-Mail:
10
         Alexander.Kolodin@KolodinLaw.com
11       CViskovic@KolodinLaw.com
         SAtkinson@KolodinLaw.com (file copies)
12
13       Attorneys for Plaintiffs
         (Additional counsel listed on signature page)
14
                            IN THE UNITED STATES DISTRICT COURT
15
16                               FOR THE DISTRICT OF ARIZONA
17       Tyler Bowyer, Michael John Burke, Nancy
         Cottle, Jake Hoffman, Anthony Kern,                Case No. 2:20-cv-02321-JAT
18       Christopher M. King, James R. Lamon, Sam
         Moorhead, Robert Montgomery, Loraine
19       Pellegrino, Greg Stafsten, Salvatore Luke
         Scarmardo, Keli Ward, and Michael Ward
20                                                                NOTICE OF ERRATA
                            Plaintiffs,
21
               v.
22
23       Doug Ducey, in his official capacity as Governor
         of the State of Arizona, and Katie Hobbs, in her
24       official capacity as the Arizona Secretary of
         State
25
                            Defendants.
26
27
28   1
         District of Arizona admission scheduled for 12/9/2020.
        Case 2:20-cv-02321-DJH Document 8 Filed 12/02/20 Page 2 of 3



 1            5:7-12 of Plaintiffs’ Motion for Temporary Restraining Order and Preliminary

 2   Injunction should not have appeared in the final version of that document. We regret the

 3   error.

 4
              Respectfully submitted, this 2nd day of December 2020.
 5

 6
                                                                       /s Alexander Kolodin

 7
     Sidney Powell PC                                              Kolodin Law Group PLLC
     Texas Bar No. 16209700                                              AZ Bar No. 030826
 8   2911 Turtle Creek Blvd, Suite 300                         3443 N. Central Ave Ste 1009
 9
     Dallas, Texas 75219                                                Phoenix, AZ 85012

10
     *Application for admission pro hac vice
     forthcoming
11   Of Counsel:
12
     Emily P. Newman (Virginia Bar No. 84265)
     Julia Z. Haller (D.C. Bar No. 466921)
13
     Brandon Johnson (D.C. Bar No. 491730)

14
     2911 Turtle Creek Blvd. Suite 300
     Dallas, Texas 75219
15   *Application for admission pro hac vice Forthcoming
16   L. Lin Wood (Georgia Bar No. 774588)
17
     L. LIN WOOD, P.C.
     P.O. Box 52584
18
     Atlanta, GA 30305-0584
     Telephone: (404) 891-1402
19   Howard Kleinhendler (New York Bar No. 2657120)
20
     Howard Kleinhendler Esquire
     369 Lexington Ave. 12th Floor
21
     New York, New York 10017
     (917) 793-1188
22
     howard@kleinhendler.com

23

24

25

26

27

28


                                                 -2-
        Case 2:20-cv-02321-DJH Document 8 Filed 12/02/20 Page 3 of 3


                                 CERTIFICATE OF SERVICE
 1
     I hereby certify that on December, 2nd , 2020, I electronically transmitted the
 2   foregoing document to the Clerk’s Office using the CM/ECF System for filing and
     transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record.
 3

 4   By: /s/ Sean Atkinson

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               -3-
